Case: 20-20549    Document: 00516100619       Page: 1    Date Filed: 11/19/2021




           United States Court of Appeals
                for the Fifth Circuit                           United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                November 19, 2021
                               No. 20-20549
                             Summary Calendar                     Lyle W. Cayce
                                                                       Clerk


   Troy Daniel Thoele,

                                                        Plaintiff—Appellant,

                                    versus

   Billy Lewis, Senior Warden, Huntsville Unit; James Jones, Former
   Senior Warden, Huntsville Unit; Darron Lane, Major, Huntsville Unit;
   Michael Proctor, Captain, Huntsville Unit; Jason Lightsey,
   Captain, Huntsville Unit; Scott Bailey, Corrections Officer, Huntsville
   Unit; Aleticia Glasgow, Corrections Officer, Huntsville Unit;
   Candace Pace, Counsel Substitute, Huntsville Unit,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:19-CV-4018
Case: 20-20549      Document: 00516100619           Page: 2    Date Filed: 11/19/2021




                                     No. 20-20549

   Before Elrod, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Troy Daniel Thoele, Texas prisoner # 1784662, has applied for leave
   to proceed in forma pauperis (IFP) in this appeal from the dismissal of his
   civil rights complaint as frivolous and for failure to state a claim upon which
   relief may be granted. By moving for leave to proceed IFP, Thoele is
   challenging the district court’s determination that his appeal is not taken in
   good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). A motion for
   leave to proceed IFP on appeal “must be directed solely to the trial court’s
   reasons for the certification decision.” Id. Our inquiry into good faith “is
   limited to whether the appeal involves legal points arguable on their merits
   (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983) (internal quotation marks and citations omitted). If we uphold the
   district court’s certification that the appeal is not taken in good faith, Thoele
   must pay the appellate filing fee or the appeal will be dismissed for want of
   prosecution. Baugh, 117 F.3d at 202. However, we may dismiss the appeal
   as frivolous when it is apparent that an appeal would be meritless. 5th Cir.
   R. 42.2; Baugh, 117 F.3d at 202 n.24.
          The district court must dismiss a prisoner-filed IFP civil rights action
   that is frivolous or fails to state a claim on which relief may be granted. See
   28 U.S.C. § 1915A(a)–(b)(1); 28 U.S.C. § 1915(e)(2)(B)(i)–(ii).
          In his complaint, Thoele sought declaratory and injunctive relief only.
   The district court determined that Thoele’s transfer from the Huntsville
   Unit to the Boyd Unit of the Texas Department of Criminal Justice (TDCJ)
   rendered his claims for declaratory and injunctive relief moot. See Herman v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 20-20549      Document: 00516100619          Page: 3    Date Filed: 11/19/2021




                                    No. 20-20549


   Holiday, 238 F.3d 660, 665 (5th Cir. 2001). The court determined in the
   alternative that Thoele’s constitutional claims were frivolous or failed to
   state a claim upon which relief may be granted. Finally, the district court
   denied Thoele’s motion to add the TDCJ, Bryan Collier, and Deborah
   Cockrell as additional defendants.
          Thoele does not dispute that his claims for declaratory and injunctive
   relief against the original defendants are moot. Instead, Thoele challenges
   the district court’s sua sponte dismissal of his complaint under the screening
   provisions of § 1915 and § 1915A. He complains that the defendants were
   never served; that he did not have an opportunity to conduct discovery; and
   that he was not given an opportunity to amend his complaint to assert damage
   claims against the eight original defendants and the TDCJ, Collier, and
   Cockrell. Thoele contends that he has been exposed to excessive heat; that
   defendants have been deliberately indifferent to his related medical
   condition; that his right to due process was violated during a prison
   disciplinary proceeding; that he was denied effective assistance of counsel
   substitute; that defendants retaliated against him for using the grievance
   process and because of his litigiousness; that his right to equal protection was
   violated during the disciplinary proceeding; and that defendants failed to
   protect him from violent offenders with whom he was housed.
          We have examined Thoele’s constitutional claims and conclude that
   providing Thoele with an opportunity to recast them as claims for damages
   would be futile. See Aldridge v. Miss. Dep’t of Corr., 990 F.3d 868, 878 (5th
   Cir. 2021); Rhodes v. Bureau of Prisons, 477 F.2d 347, 348 (5th Cir. 1973). The
   claims against the TDCJ, Collier, and Cockrell have not been briefed and,
   therefore, are forfeited. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
   1993); Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
   Cir. 1987).




                                          3
Case: 20-20549      Document: 00516100619           Page: 4    Date Filed: 11/19/2021




                                     No. 20-20549


          Thoele has failed to show that he has a nonfrivolous issue for appeal.
   See Howard, 707 F.2d at 220. The motion for leave to proceed IFP is
   DENIED, and the appeal is DISMISSED as frivolous. See 5th Cir. R.
   42.2; Baugh, 117 F.3d at 202 n.24.
          Under § 1915(g), a prisoner may not bring a civil action or appeal IFP
   if he has, on three or more occasions, while incarcerated or detained, brought
   an action or appeal that was dismissed as frivolous, malicious, or for failure
   to state a claim. The district court’s dismissal of the instant complaint as
   frivolous and for failure to state a claim upon which relief may be granted
   counts as a strike under § 1915(g), and our dismissal of this appeal as frivolous
   also counts as a strike. See Coleman v. Tollefson, 575 U.S. 532, 537-38 (2015).
   Thoele has a third strike in Thoele v. Abbott, No. A-15-CA-997-SS, 2015 WL
   8516676 (W.D. Tex. Dec. 11, 2015) (unpublished) (dismissing complaint as
   frivolous because it asserted claims that were time barred); see also Gonzalez
   v. Wyatt, 157 F.3d 1016, 1019-20 (5th Cir. 1998).
          Thoele now has at least three strikes under § 1915(g) and is therefore
   BARRED from proceeding IFP in any civil action or appeal filed while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                          4